Citation Nr: 0741041	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to May 
1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
May 2007 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed tinnitus is related to military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in February 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in June 
2007, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination and a VA medical opinion 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of tinnitus.

After separation from military service, a March 2004 VA 
audiological examination report stated that the veteran's 
claims file had been reviewed.  The veteran complained of 
constant tinnitus in both ears which began around 1967 or 
1968.  The report noted that the veteran served in the Air 
Force and was exposed to noise from jet engines without 
hearing protection and that after separation from military 
service, the veteran was employed in a mine for 23 years.  
After audiological examination, the examiner stated that

[a] review of the veteran's service 
medical records indicates a moderate high 
frequency hearing loss bilaterally upon 
enlistment for the military dated January 
3, 1961 and a moderate high frequency 
hearing loss upon separation from the 
military.  Military noise exposure does 
not appear to have aggravated the 
veteran's hearing loss. . . .

Due to no evidence of acoustic damage 
while in service as documented by the no 
change in hearing thresholds, and the 
delay of onset of tinnitus, it is my 
opinion that it is not as least as likely 
as not that the tinnitus is related to 
military service.

A July 2007 VA audiology medical opinion stated that the 
veteran's claims file had been reviewed.  The examiner stated

[w]hen the veteran was interviewed by the 
Audiologist for [the March 2004 VA 
audiological examination] he stated he 
first noticed tinnitus in 1967 or 1968.  
When he filed his compensation claim 
[form] he stated that he first noticed 
tinnitus in 1983.  Either way, the 
veteran is placing the beginning of 
tinnitus at least three years and as many 
as nineteen [years] after separation from 
the military.  There are no complaints of 
tinnitus in the [service medical 
records].  There is nothing in the 
literature that I know of that links 
decreasing hearing as a cause of 
tinnitus.  In my opinion his tinnitus is 
not likely related to his military 
service.

The medical evidence of record does not show that the 
veteran's currently diagnosed tinnitus is related to military 
service.  The veteran's service medical records do not show 
any complaints, symptoms, or diagnoses of tinnitus.  While 
the veteran has a current diagnosis of tinnitus, there is no 
medical evidence of record that this disorder was diagnosed 
prior to 2004, approximately 30 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the veteran's currently diagnosed tinnitus to military 
service.  The only medical evidence of record that addresses 
the etiology of the veteran's tinnitus is the March 2004 VA 
audiological examination report and the July 2007 VA 
audiology medical opinion.  Both the report and the opinion 
stated that the veteran's currently diagnosed tinnitus was 
not related to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed tinnitus is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his currently 
diagnosed tinnitus is related to military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no 
medical evidence of record that relates the veteran's 
currently diagnosed tinnitus to military service.  As such, 
service connection for tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed tinnitus to military service, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


